 Case 1:17-cv-03985-RMB Document 55 Filed 08/25/20 Page 1 of 7 PageID: 800




                     IN THE UNITED STATES DISTRICT
                     COURT FOR THE DISTRICT OF NEW
                         JERSEY CAMDEN VICINAGE


 BART ANTHONY DIGUGLIELMO,

                   Plaintiff,

      v.                                       Civil No. 17-03985 (RMB)

                                                         OPINION
 COMMISSIONER, SOCIAL SECURITY
 ADMINISTRATION,

                   Defendant.




BUMB, United States District Judge:

     This matter comes before the Court upon the Commissioner of

the Social Security Administration’s (“Defendant”’s) Motion to

Alter or Amend the Court’s Order of February 24, 2020 vacating

and remanding the Administrative Law Judge’s (“ALJ”) decision in

Plaintiff Bart Anthony DiGuglielmo’s (“Plaintiff”’s) Social

Security Appeal.

     For the reasons set forth below, the Court DENIES the

Defendant’s Motion to Alter or Amend the Judgment.


I.   BACKGROUND

     Plaintiff applied for Social Security disability benefits,

in part, based on diagnoses of post-traumatic stress disorder

(“PTSD”), bipolar disorder with manic depression, and anxiety


                                    1
 Case 1:17-cv-03985-RMB Document 55 Filed 08/25/20 Page 2 of 7 PageID: 801



not otherwise specified. (Feb. 24, 2020 Opinion, “Opinion,” at

4)   Upon review, the ALJ concluded Plaintiff is not disabled.

(Opinion at 5)    At Step Two of the sequential analysis, the ALJ

found Plaintiff’s PTSD to be a severe impairment. (Opinion at 5,

citing A.R. at 15)    At Step Three, the ALJ determined the

Plaintiff’s mental impairments resulted in “mild restrictions in

activities of daily living; moderate difficulties in social

function; and moderate difficulties with regard to

concentration, persistence or pace.” (Opinion at 5, citing A.R.

at 16)   At Step Four, the ALJ concluded that the Plaintiff had

the residual functional capacity (“RFC”) “to perform less than a

full range of light work as defined in 20 CFR 404.1567(b),” and

provided various other accommodations regarding Plaintiff’s

asserted mental impairments. (Opinion at 5, citing A.R. at 17)

At Step Five, the ALJ determined that the Plaintiff was not

disabled and could perform various occupations based on his RFC.

(Opinion at 6, citing A.R. at 24-25)

      Plaintiff appealed the ALJ’s final determination to this

Court on the grounds that the ALJ had erred at Step Two in

failing to find Plaintiff’s anxiety not otherwise specified to

be a severe mental impairment, and that this failure affected

the subsequent steps of the analysis. (Opinion at 6)          The

Commissioner asserted that any failure at Step Two to find an




                                    2
 Case 1:17-cv-03985-RMB Document 55 Filed 08/25/20 Page 3 of 7 PageID: 802



additional impairment severe would not be a basis for remand and

was therefore “harmless.” (Opinion at 6-7)

      This Court vacated the ALJ’s decision and remanded for the

ALJ to provide a more thorough explanation of the determination.

(Opinion at 8-9)    On March 11, 2020, the Commissioner filed a

Motion to Alter or Amend the Judgment pursuant to Fed. R. Civ.

P. 59(e).


II.   LEGAL STANDARD

      A judgment may be altered or amended pursuant to Fed. R.

Civ. P. 59(e)

      if the party seeking reconsideration shows at least one of
      the following grounds: (1) an intervening change in the
      controlling law; (2) the availability of new evidence that
      was not available when the court granted the motion for
      summary judgment; or (3) the need to correct a clear error
      of law or fact or to prevent manifest injustice. North
      River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218
      (3d Cir. 1995)

Platten v. Ortiz, No. 18-17082 (RMB), 2020 U.S. Dist. LEXIS

112212 (D.N.J. June 26, 2020).


III. DISCUSSION

      The Defendant moves to alter or amend the judgment under

the first prong, asserting that there was an intervening change

in the controlling law and citing the recent Third Circuit non-




                                    3
    Case 1:17-cv-03985-RMB Document 55 Filed 08/25/20 Page 4 of 7 PageID: 803



precedential decision in Orr v. Comm'r Soc. Sec., 805 F. App'x

85, 88 (3d Cir. 2020).1

        In Orr, a Claimant appealed a denial of Social Security

disability benefits and Supplemental Security Income. Orr, 805

F. App'x at 86.       The Claimant alleged that the ALJ erred both in

finding some impairments non-severe at Step Two and in

determining that Claimant’s impairments did not meet a

qualifying listing at Step Three.          After taking into account all

of Claimant’s medical impairments, the ALJ determined he was not

disabled at Step Five. Id., at 90.          The Third Circuit reasoned

that “because the ALJ progressed to a later step, any error at

Step Two would not alter the remainder of the five-step process,

much less the overall outcome,” and was therefore not grounds

for remand. Id. at 88.

        Contrary to Defendant’s contention that Orr is an

intervening change in law, the decision is entirely in line with

this Court’s analysis in its Opinion.           The issue in Orr is

similar to the Plaintiff’s, in that the Claimant in Orr alleged

that the ALJ erred in determining that some of his impairments

were not severe at Step Two.         However, the Claimant’s argument

in Orr was simply that the ALJ erred at Step Two.             This Court,

consistent with the Third Circuit in Orr, stated explicitly that



1
 The Defendant does not assert any grounds for alteration under the second or
third prong.


                                       4
 Case 1:17-cv-03985-RMB Document 55 Filed 08/25/20 Page 5 of 7 PageID: 804



“a failure to find an additional severe impairment at Step Two

is not a per se basis for remand.” (Opinion at 7)          The Claimant

in Orr did not assert that the non-severe impairments were

subsequently not integrated into the RFC determination.           In

fact, the Orr opinion specifically highlighted the non-severe

impairments which the ALJ considered at Steps Four and Five.

Orr, 805 F. App'x at 90.

        In the case before this Court, however, the ALJ did not

make any further mention of Plaintiff’s impairments deemed non-

severe at Step Two in the sequential analysis.         Defendant

asserts that the ALJ properly integrated Plaintiff’s anxiety

otherwise not specified as a symptom of the Plaintiff’s PTSD.

However, Plaintiff alleged his anxiety not otherwise specified

as an impairment distinct from his PTSD.        The ALJ’s alleged

determination that Plaintiff’s anxiety was a symptom of his PTSD

is articulated nowhere in the ALJ’s decision itself.          Orr in no

way stands for the proposition that ALJs are exempt from

explaining the rationales for their decisions.

        This Court remanded this case because it was unable to

discern whether the ALJ took Plaintiff’s separate anxiety

diagnosis into account in making the RFC determination. (Opinion

at 7)    The Court noted that “[w]hile a failure to find an

additional severe impairment at Step Two is not a per se basis

for remand, it does not necessarily follow that it is


                                    5
 Case 1:17-cv-03985-RMB Document 55 Filed 08/25/20 Page 6 of 7 PageID: 805



‘harmless.’” (Opinion at 7)      Even if an impairment is found to

be non-severe at Step Two, the ALJ must still take it into

consideration in determining the Plaintiff’s RFC.          An ALJ’s

failure to do so constitutes harmful error.

     This Court’s ruling does not mean that the ALJ must come to

a different decision on remand.         Rather, the ALJ must only

provide an additional explanation “of how and to what extent the

ALJ integrated consideration of evidence of Plaintiff’s

anxiety.” (Opinion at 7)     This is consistent with the Social

Security statute, which directs that RFC determinations

incorporate “all of your medically determinable impairments of

which we are aware, including your medically determinable

impairments that are not severe.” 20 C.F.R. 404.1545(a)(2); see

also Lippincott v. Comm'r of Soc. Sec., 982 F. Supp. 2d 358, 376

(D.N.J. 2013).    The Third Circuit’s decision in Orr did not

change this requirement imposed on the ALJ.         Nor did it

introduce any other intervening change in law inconsistent with

this Court’s February 24, 2020 Order.        As a result, there is no

basis for the Court’s judgment to be altered.




                                    6
 Case 1:17-cv-03985-RMB Document 55 Filed 08/25/20 Page 7 of 7 PageID: 806



ACCORDINGLY, it is on this 25th day of August 2020,

     ORDERED that, for the reasons set forth above, Defendant’s

Motion to Alter or Amend the Judgment is DENIED.




                                   s/Renée Marie Bumb
                                   RENÉE MARIE BUMB, U.S.D.J.




                                    7
